Title: From George Washington to Major General Joseph Spencer, 21 April 1777
From: Washington, George
To: Spencer, Joseph

 

Sir
Head Quarters Morris Town 21st Apl 1777

I have yours of the 14th Instant. When I wrote to Genl Varnum expressing my surprise that my Orders for innoculation had not been sooner carried into execution, I was not acquainted with the Circumstances that necessarily retarded it.
I do not apprehend that there is any immediate danger from the Enemy at Newport, their sending away their Vessels is a plain indication that they mean either to remain where they are, in hopes of creating a diversion, and keeping our force from collecting here to oppose their main Army, or that they are in some distant expectation of a reinforcement from Europe. If any Reinforcements are to come out, it will probably be very late before they arrive, as our Agents write us that the appearance of Affairs in Europe is such that Great Britain will hardly send any more force abroad, before she is assured of the pacific intentions of her Neighbours. And of this I fancy she has little hope.
The Enemy, unprovided with Horses and Carriages or any means of moving by land, cannot go off the Island and penetrate the Country, and I should imagine that it would not require any great Number properly stationed to prevent their ravaging the Coast. I am &ca.
